Citation Nr: 0315639	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than July 9, 1997, 
for the award of a 100 percent rating for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The appellant had active military service from August 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

By way of procedural history, the Board notes that the 
appellant appealed a March 1993 RO rating decision that 
granted service connection and awarded a 50 percent 
disability evaluation for post-traumatic stress disorder 
(PTSD).  In September 1997, the Board remanded the 
appellant's claim in order to comply with his July 1997 
request for a Board hearing.  The appellant was scheduled for 
a Travel Board hearing at the RO in April 1998, but cancelled 
the hearing.  Thereafter, on April 2, 1998, the RO received 
the appellant's written withdrawal of his substantive appeal.  
See 38 C.F.R. § 20.204(b) (2002).  Then, on April 6, 1998, 
the RO received the appellant's new claim for an increased 
rating.  In January 2000, the RO awarded a 100 percent 
schedular rating for the service-connected PTSD, effective 
from June 1, 1998.  The appellant appealed the effective date 
of that award.  

The appellant was scheduled for a Travel Board hearing at the 
RO in November 2001 but, in a November 2001 written 
statement, his attorney advised the RO that the appellant 
wished to withdraw his request for a Board hearing.  As a 
result, the Board believes all due process requirements were 
met with regard to his hearing request.

In a January 2002 decision, the Board granted an effective 
date of July 9, 1997, for the award of the 100 percent 
evaluation for his service-connected PTSD.

The appellant appealed the Board's January 2002 decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC).  In 
that litigation, a Joint Motion for Remand and Stay of 
Proceedings was filed by the appellant and the VA General 
Counsel, averring that remand was required due to the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In an Order of November 2002, the CAVC vacated the 
part of Board's decision that denied an effective date 
earlier than July 9, 1997, for the award of a 100 percent 
rating for PTSD and remanded the matter, pursuant to the 
joint motion.  As set forth in detail below, the VCAA 
substantially amended existing law regarding the requirement 
of a well-grounded claim and the notice and assistance to be 
afforded claimants for veteran's benefits.  A copy of the 
CAVC's Order in this matter has been placed in the claims 
file.

Also, in May 1998, the appellant filed a claim for a total 
rating based upon individual unemployability due to service-
connected disability (TDIU).  In September 1998, the RO 
denied the appellant's claim, and he filed a notice of 
disagreement in August 1999.  While he was not provided with 
a statement of the case regarding the issue of a total 
rating, in light of the RO's January 2000 action granting a 
schedular 100 percent rating it appears that the appellant's 
TDIU claim has been rendered moot.  However, the RO may wish 
to contact the appellant and his attorney to clarify his 
intent as to this matter.


REMAND

As noted above, during the pendency of the veteran's appeal, 
the President signed into law the VCAA (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, rather 
than remanding to the agencies of original jurisdiction 
(AOJs).  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  
These regulations provide that, if the Board undertakes to 
provide the notice required by 38 U.S.C.A. § 5103(a), the 
appellant shall have not less than 30 days to respond.  See 
38 C.F.R. § 19(a)(2)(ii) (2002).  The provisions of 
38 C.F.R. § 20.1304 were also amended at that time so as to 
allow the Board to consider additional evidence submitted by 
an appellant within 90 days of the certification of his 
appeal without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  

However, on May 1, 2003, just prior to the Board's 
consideration of the veteran's claim, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the new duty-to-assist regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
this claim to the RO so that the appellant can be provided 
with the notification necessary under 38 U.S.C.A. § 5103(a) 
and an appropriate period of time in which to submit evidence 
or argument in response to that notice.

Furthermore, the record reflects that, as the VARO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.	The appellant should be contacted and 
invited to submit any additional evidence 
he may have in support of his claim.

2.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

3.	Thereafter, the RO should readjudicate the 
appellant's claim of entitlement to an 
effective date earlier than July 9, 1997, 
for the award of a 100 percent schedular 
rating for PTSD.  If the benefits sought 
on appeal remain denied, the appellant and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the May 
2002 supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


